DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and the species directed to an article having the shape of a crown in the reply filed on November 28, 2022 is acknowledged.  Claim 7 is withdrawn from consideration.  

Specification
The disclosure is objected to because of the following informalities: as discussed in the rejection of claim 4 under 35 U.S.C. 112(b) below, the instant disclosure (and claim 4) recites a hardness in the range of 450 to 2200 MPa for a sintered dental article (Applicant's Specification, p. 32, ln. 31-32), which appears to be implausible and the result of some kind of error (unit reporting, discussion of the wrong material, etc.).   Appropriate explanation and/or correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,758,435 in view of Cales (FR2781366A1), cited herein according to the English language translation used during the prosecution of parent Application No. 15/039,738, and Jahns (US PG Pub. No. 2011/0236860). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the co-owned patent recite a product explicitly or inherently having or rendering obvious (i.e. due to overlapping or sufficiently close ranges, see MPEP 2144.05) each feature of instant claims 1-6 with the exception of the co-owned patent not reciting the claimed Bi2O3 or cubic phase content.  However, it would have been obvious to one of ordinary skill in the art to include 0 to 0.2 wt. % of Bi2O3 in the composition recited in the claims of the co-owned patent because Cales teaches that such a Bi2O3 content is effective in adjusting the color of zirconia-based dental ceramics to effect a desired appearance, including making the ceramics to have the appearance of natural teeth (par. 7, 12, 18, 19).  It further would have been obvious to one of ordinary skill in the art to configure the zirconia in the dental article to be all- or substantially all-cubic in order to make the article "more translucent" and in order to achieve a desired aesthetic effect, as taught by Jahns, and because Jahns explicitly teaches that cubic zirconia is appropriate and useful for dental articles (par. 72-73).  The instantly claimed Bi2O3 and cubic phase contents are obvious in view of the cited prior art.  See MPEP 2144.05.
	The claim requirement that the recited article is "formed by sintering of a porous zirconia material" having the recited composition is a product-by-process limitation.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure.  See MPEP 2113.  The product the patented claims meets the instant claim limitations because it has the implied structure. 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 14, and 15 of U.S. Patent No. 9,592,105 in view of Cales and Jahns. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 14, and 15 of the co-owned patent recite a product explicitly or inherently having or rendering obvious (i.e. due to overlapping or sufficiently close ranges, see MPEP 2144.05) each feature of instant claims 1-6 with the exception of the co-owned patent not reciting the claimed Bi2O3 or cubic phase content.  However, it would have been obvious to one of ordinary skill in the art to include 0 to 0.2 wt. % of Bi2O3 in the composition recited in the claims of the co-owned patent because Cales teaches that such a Bi2O3 content is effective in adjusting the color of zirconia-based dental ceramics to effect a desired appearance, including making the ceramics to have the appearance of natural teeth (par. 7, 12, 18, 19).  It further would have been obvious to one of ordinary skill in the art to configure the zirconia in the dental article to be all- or substantially all-cubic in order to make the article "more translucent" and in order to achieve a desired aesthetic effect, as taught by Jahns, and because Jahns explicitly teaches that cubic zirconia is appropriate and useful for dental articles (par. 72-73).  The instantly claimed Bi2O3 and cubic phase contents are obvious in view of the cited prior art.  See MPEP 2144.05.
	The claim requirement that the recited article is "formed by sintering of a porous zirconia material" having the recited composition is a product-by-process limitation.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure.  See MPEP 2113.  The product the patented claims meets the instant claim limitations because it has the implied structure.

Claims 1, 3, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of U.S. Patent No. 10,709,529 in view of Jahns.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 10, and 11 of the issued patent recite a sintered ceramic article explicitly or inherently having or rendering obvious (i.e. due to overlapping or sufficiently close ranges, see MPEP 2144.05) the features of instant claims 1, 3, and 6, with the exceptions of the patented claims not reciting a material with 50 to 90 wt. % of a cubic phase content or an article with the shape of a dental crown.  However, it would have been obvious to one of ordinary skill in the art to configure the zirconia in the patented dental article to be all- or substantially all-cubic in order to make the article "more translucent" and in order to achieve a desired aesthetic effect, as taught by Jahns, and because Jahns explicitly teaches that cubic zirconia is appropriate and useful for dental articles (par. 72-73).  It also would have been obvious to fashion the claimed product into the shape of a dental crown because patented claim 11 recites that the article is in the shape of a dental restoration and because crowns are a common and well-known type of dental restoration.  Furthermore, the requirement that the claimed article is crown-shaped is a prima facie obvious selection of shape that does not distinguish the claimed product over the patented claims.  See MPEP 2144.04.  
	The claim requirement that the recited article is "formed by sintering of a porous zirconia material" having the recited composition is a product-by-process limitation.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure.  See MPEP 2113.  The product the patented claims meets the instant claim limitations because it has the implied structure. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it recites "not comprising Fe oxide calculated as Fe2O3 in an amount of more than about 0.01 wt.-%".  Synonymous with a recitation of "at least about", which has been held as invalid for indefiniteness, the meaning of the recited "more than about 0.01 wt.-%" is unclear because "about" is not defined in the instant specification and it is impossible to determine the upper limit of the recited range.  See MPEP 2173.05(b)(III)(A).  Appropriate correction is required. 

Claims 2-6 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1.  
Similar to claim 1, claim 2 is also indefinite because it recites one or more of "less than about", "at least about", and "more than about" followed by a number.  As such, the upper or lower bounds of the recited numerical ranges are unclear and indefinite.  Appropriate correction is required.

Claim 4 appears to be indefinite because it recites a sintered dental article with a Vickers hardness in the range of 450 to 2200 MPa. A review of the relevant prior art reveals that sintered zirconia dental ceramics generally have hardnesses, when expressed as a unitless number, of around 1200 (see, for example, par. 2 of US PG Pub. No. 2011/0212417) and, if expressed with units, of over 10 GPa (see, for example, par. 102 of US PG Pub. No. 2011/0254181).  Consistent with these facts, Gordon England teaches that a unitless Vickers hardness should be multiplied by a factor of 9.807 to convert the value to MPa units (Gordon England, "Calculator for Conversion between Vickers Hardness Number and SI Units MPa and GPa, p. 1), which results in hardnesses in the tens of GPa range if the common unitless hardness values are converted.  As such, it appears that the claim (and specification) has an error either in units or in its discussion of whether or not the hardness of the "article" or the "porous zirconia material" is being claimed/disclosed. For the sake of compact prosecution, either is considered herein to meet the claim.  Appropriate correction and/or explanation is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schechner (WO 2012/125885) in view of Jahns (US PG Pub. No. 2011/0236860), Ritzberger (US PG Pub. No. 2011/0319254), and Cales (FR2781366A1).
Regarding claims 1, 2, and 6, Schechner teaches a sintered ceramic dental article that fluoresces at wavelengths of the range of 400 to 800 nm, and is formed by sintering a porous zirconia material comprising about 77 to about 98 wt. % ZrO2 (calculated based on a composition having 80 to 98 wt. % ZrO2 plus HfO2 including 0.0001 to about 3 wt. % HfO2), about 1 to 10 wt. % Y2O3, about 0.0001 to 0.15 wt. % Al2O3, about 0.010 to 1.5 wt. % Er2O3, about 0 to 0.01 wt. % MnO2, and about 0 to 0.1 wt. % Fe2O3 (Abstract; p. 3, ln. 24-36; p. 4, ln. 17-20; p. 8, ln.  33-p. 9, ln. 14; p. 10, ln. 6-7). The instantly claimed composition, including the recited ZrO2, Y2O3, Al2O3, Er2O3, MnO2, and Fe2O3 contents, and wavelength range are either anticipated by or obvious in view of Schechner.  See MPEP 2144.05.  
Prior to being subjected to a final sintering operation, Schechner’s pre-sintered zirconia material has a biaxial flexural strength of 5 to 30 MPa and a porosity of 40 to 60 %, which corresponds to a density of 40 to 60 % of the theoretical density (p. 4, ln. 34-37; p. 9, ln. 29-30). The instantly claimed flexural strength is obvious in view of Schechner.  See MPEP 2144.05.
The teachings of Schechner differ from the current invention in that the cubic phase content in his article is not disclosed.  However, as discussed above, the ceramic article is primarily zirconia and Schechner also teaches that the article demonstrates some light transmission (p. 7, ln. 10-13; p. 21, ln. 32-33).  Jahns further teaches that zirconia in sintered dental articles may be in a cubic phase, a tetragonal phase, or a monoclinic phase and teaches that the cubic phase might be preferred if a more translucent article is desired (par. 72-73).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the zirconia in Schechner's dental article to be all- or substantially all-cubic in order to make the article "more translucent" and in order to achieve a desired aesthetic effect, and because Jahns explicitly teaches that cubic zirconia is appropriate and useful for dental articles. As the article comprises about 77 to 97 wt. % ZrO2, the product of Schechner and Jahns includes a cubic phase content overlapping and rendering obvious the claimed range.  See MPEP 2144.05. 
The teachings of Schechner differ from the current invention in that his dental article is not taught to comprise Bi2O3 or Tb2O3 in the recited amounts.  However, 
Schechner does teach that coloring agents, which may include Tb, are used in his ceramic composition, that the amounts of the coloring agents are not particularly limited other than that a sufficient quantity to achieve a desired effect is used, and that appliances such as his are used for making aesthetic dental restorations (p. 2, ln. 9-13; p. 3, ln. 7-10; p. 12, ln. 9-10)). Ritzberger further teaches adding 0.001 to 0.75 wt. % Tb2O3 in order to adjust the color of dental ceramics to excellently imitate the color of natural teeth and teaches that Bi2O3 is also state-of-the art coloring oxide (par. 12, 39, 40, 64).  Cales further teaches that 0 to 0.2 wt. % Bi2O3 may be included in zirconia-based dental ceramics to adjust the color in order to effect a desired appearance, including making the ceramics to have the appearance of natural teeth (par. 7, 12, 18, 19).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 0.001 to 0.75 wt. % Tb2O3 and 0 to 0.2 wt. % Bi2O3 and in Schechner’s dental mill blank in order achieve a desired appearance, including making the material imitate the color of natural teeth. It also would have been obvious to use both of 0.001 to 0.75 wt. % Tb2O3 and 0 to 0.2 wt. % Bi2O3 to achieve the appearance of natural teeth, as taught by the prior art, because it is prima facie obvious to combine components, each known for the same purpose (i.e. achieving the appearance of natural teeth) in order to form a third composition for the same purpose. See MPEP 2144.06. The instantly claimed Tb2O3 content is obvious in view of Ritzberger.  The instantly claimed Bi2O3 content is obvious in view of Cales.  See MPEP 2144.05.
	The claim requirement that the recited article is "formed by sintering of a porous zirconia material" having the recited composition is a product-by-process limitation.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure. 


	Regarding claim 3, Schechner's dental article may have the shape of a crown (Abstract; p. 3, ln. 24-27). 

	Regarding claim 5, after its final sintering operation, the prior art dental article has a breaking resistance (i.e. "biaxial flexural strength") of at least 1000 MPa (p. 10, ln. 3-4), which renders obvious the claimed range.  See MPEP 2144.05. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schechner, Jahns, Ritzberger, and Cales, and further in view of Holand (US PG Pub. No. 2011/0254181). 
Regarding claim 4, the teachings of the cited prior art differ from the current invention in that the disclosed dental article is not taught to have a hardness in the recited range.  However, Schechner does teach that the article is formed by pre-sintering a zirconia material to a state where it has structural integrity but can still be modified as needed in preparation for use (p. 4, ln. 34-p. 5, ln. 16; p. 8, ln. 22-23).  Holand further teaches that zirconia materials for forming dental articles should be sintered to a hardness in the range of 300 to 1000 MPa so that the materials may be further machined into a desired shape in an easy manner without undue wear of the machining tools or long times (par. 69).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art pre-sintered dental article to have a hardness in the range of 300 to 1000 MPa so that it can be easily handled and manipulated for preparation of a final dental article in a timely manner without undue wear to machining tools.  Although the prior art does not teach to perform the hardness test with HV(2) conditions, the hardness values obtained with Holand's Vicker's HV2.5 test are expected to substantially overlap those obtained with a Vickers HV2 test and, therefore, to overlap and render obvious the claimed range. See MPEP 2144.05.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the material to have a hardness in the taught range with any appropriate type of hardness testing/test conditions because Holand teaches that such a hardness is appropriate and useful for pre-sintered dental materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784